Citation Nr: 1046586	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for adipsia.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995, 
including in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied entitlement to service connection for 
adipsia.

In April 2010, the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.


FINDING OF FACT

Adipsia was incurred during active military duty.


CONCLUSION OF LAW

Adipsia was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating the claim.


Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

VA is authorized to pay compensation to any Persian Gulf Veteran 
suffering from a chronic qualifying disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  The 
evidence must show (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011 and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a) (2009).  

Manifestations of an undiagnosed illness or multi symptom illness 
include, but are not limited to, fatigue, headache, muscle pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  38 
C.F.R. § 3.317(b).  The disabilities for which compensation is 
authorized include medically unexplained chronic multi symptom 
illness, such as chronic fatigue syndrome.  38 C.F.R. § 
3.317(a)(2)(i).

The term "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

The provisions of 38 C.F.R. § 3.317 have recently been amended, 
but the amendments have no bearing on the disposition of this 
appeal.  75 Fed. Reg. 59,970 (Sept. 29, 2010); 75 Fed. Reg. 
61,356 (Oct. 5, 2010); 75 Fed. Reg. 61997 (Oct. 7, 2010).

Analysis

Service department records show that the Veteran served in the 
Southwest Asia Theater of Operations during the Persian Gulf War.  
He thus qualifies as a Persian Gulf Veteran.  As such, if he is 
shown to have a chronic disability manifested by one or more 
signs or symptoms, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, to a degree of 10 percent or if that disability is 
shown to have had its onset in service, service connection is 
presumed.

The Veteran asserts that while he was stationed in the Persian 
Gulf, during the first Persian Gulf War, he was required to take 
a medication that resulted in extreme dehydration, for which he 
required intravenous fluid for rehydration.  Thereafter, he 
experienced an additional episode of dehydration.  When stationed 
in Kuwait, he had been forced to consume large quantities of 
water, due to concerns that the troops would dehydrate.  
Consuming such large quantities of water caused him to feel 
nauseous.  Shortly after his retirement from active duty, he 
began to experience intestinal pain, which attributes to 
excessive dehydration.  

The Veteran has also reported that after his initial episode of 
dehydration in the Persian Gulf in 1991, his problem progressed 
to feeling a "lack of thirst," which has continued to the present 
time.  Post-service clinical records and written personal 
statements reveal that the Veteran has reported that he simply 
does not feel thirsty, and has to remind himself to drink 32 
ounces of fluid per day.  He also feels that he is unable to 
consume more than 32 ounces of fluid per day.

The Veteran's service treatment records are negative for findings 
or complaints of dehydration or lack of thirst.

Post-service treatment records show that the Veteran has 
complained of lack of thirst, and what he fears is a negative 
impact on his health, as a result.  See treatment records from 
the Moncrief Army Community Hospital dated from January 2005 to 
March 2008.  Despite the complaints of lack of thirst, laboratory 
testing has consistently shown that he was well-hydrated.  
Records from June 2008 note that "it is very difficult to 
establish or dispute" a diagnosis of adipsia.  There is also some 
suggestion in these records that the Veteran's complaints were 
psychosomatic in nature.

In accordance with the Board's April 2010 remand, the Veteran was 
afforded a VA examination to determine whether his complaints of 
lack of thirst were attributable to a known clinical diagnosis or 
an undiagnosed illness.

During his May 2010 VA examination, the Veteran reported feelings 
of dehydration and a complete lack of thirst since his initial 
episode of dehydration in 1991 while serving in Desert Storm.  He 
also reported that he would drink fluids even though he was not 
thirsty because he knew he should.  The examiner noted that the 
Veteran had undergone a thorough workup on more than one 
occasion, including endocrinology workups with laboratory studies 
on all organ systems, and no cause for the adipsia had been 
determined.

On physical examination, the Veteran's state of nutrition and 
hydration were good.  The examiner also noted that laboratory 
tests, including blood chemistries, thyroid tests, endocrine 
tests of all systems, urinalysis and complete blood counts were 
all normal.  

The examiner diagnosed adipsia with no physical evidence of 
disease, and opined that, based on a review of the Veteran's 
history, physical examination and a review of the claims file, 
including service treatment records, the Veteran's adipsia was 
due to an undiagnosed illness.  

The Veteran has reported symptoms of dehydration and lack of 
thirst since service.  See May 2010 examination report, January 
2009 VA Form 9 and private treatment records from the Moncrief 
Army Community Hospital.  His statements provide a sufficient 
basis for establishing service connection.  Davidson, Jandreau, 
Barr.

The Veteran is competent to report the symptoms of his 
disability, and his reports are supported by the medical evidence 
noted above which shows that the Veteran was diagnosed with 
adipsia during VA examination in May 2010.  The evidence is, 
therefore, in favor of a finding that the Veteran has current 
adipsia.  Because this condition had its initial manifestations 
in service, there is no requirement that the disability be 
demonstrated to a degree of 10 percent.

The VA examiner opined that the Veteran's adipsia was due to an 
undiagnosed illness.  There is no medical opinion against that of 
the VA examiner.  The opinion was based on an accurate history 
and supported by a rationale; it is thus adequate and weighs the 
evidence in favor of a finding that the current adipsia was 
incurred in service.

Resolving reasonable doubt in the Veteran's favor, the appeal is 
granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for adipsia is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


